        Case 2:18-cv-00882-SRB Document 44 Filed 06/29/20 Page 1 of 2



 1                                    NOT FOR PUBLICATION
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9     Steven Madina,                                   No. CV-18-00882-PHX-SRB(ESW)
10                          Petitioner,                 ORDER
11     v.
12     Carol Hacker Agnew, et al.
13                          Respondents.
14           Petitioner filed his Amended Petition for Writ of Habeas Corpus pursuant to 28
15 U.S.C. § 2254 on September 3, 2019 raising three grounds for relief: 1) ineffective assistance
16 of counsel violating his Fifth and Fourteenth Amendment rights because counsel failed to
17 obtain witness statements and failed to call those witnesses at trial; 2) his Sixth and
18 Fourteenth Amendment rights were violated because the Government failed to produce these
19 same witnesses at trial; and 3) ineffective assistance of counsel during plea negotiations
20 violating his Sixth and Fourteenth Amendment rights. Respondents filed their Response to
21 Petitioner’s Amended Petition for Writ of Habeas Corpus on December 18, 2019. No reply
22 was filed. On May 29, 2020, the Magistrate Judge issued her Report and Recommendation
23 recommending that the amended petition be denied and dismissed with prejudice.
24         In her Report and Recommendation the Magistrate Judge advised the parties that
25 they had fourteen days from the date of service of a copy of the Report and Recommendation
26 within which to file specific written objections with the Court. The time to file such
27 objections has expired and no objections to the Report and Recommendation have been filed.
28           The Court finds itself in agreement with the Report and Recommendation of the
       Case 2:18-cv-00882-SRB Document 44 Filed 06/29/20 Page 2 of 2



 1   Magistrate Judge.
 2          IT IS ORDERED adopting the Report and Recommendation of the Magistrate
 3   Judge as the order of this Court.
 4          IT IS FURTHER ORDERED denying Petitioner’s Request for an Evidentiary
 5   Hearing.
 6          IT IS FURTHER ORDERED denying the Petition for Writ of Habeas Corpus and
 7   dismissing it with prejudice.
 8          IT IS FURTHER ORDERED denying any Certificate of Appealability and leave
 9   to proceed in forma pauperis on appeal because Petitioner has not made a substantial
10   showing of the denial of a constitutional right.
11          IT IS FURTHER ORDERED directing the Clerk to enter judgment accordingly.
12
13          Dated this 29th day of June, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
